Title: From George Washington to John Witherspoon, 23 August 1786
From: Washington, George
To: Witherspoon, John



Revd Sir,
Mount Vernon 23d Augt 1786.

The last Post brought me your favor of the 14th. You have been misinformed, respecting the congregation of Pohick. It is of the Episcopal Church & at this time has an incumbent; of

which I give you the earliest notice for the information of Mr Wilson.
A Church above this, formerly under the same ministry, is, I believe, unprovided; but of what religion the people thereabout now are, I am unable to say—most probably a medlay; as they have had Methodist, & Baptist preachers of all kinds among them. With respect, I am Sir, &c.

G: Washington

